                                               Case 5:19-cv-01538-LHK Document 80 Filed 10/21/19 Page 1 of 6




                                      1   JAGDEEP HANSRA (SBN 280689)
                                          ENEDINA S. CARDENAS (SBN 276856)
                                      2   HANSRA CARDENAS LLP
                                      3   19925 Stevens Creek Blvd. Suite 100
                                          Cupertino, CA 95014
                                      4   Tel: (408) 475-7454
                                          Fax: (415) 295-5313
                                      5   Email: jh@ej-law.com
                                      6           ec@ej-law.com
                                          Attorneys for Defendant Worldwide Mail
                                      7   Solutions Inc., dba U.S. Global Mail
                                          (erroneously sued as U.S. GLOBAL MAIL, INC.)
                                      8
                                      9
                                                                  UNITED STATES DISTRICT COURT
                                     10                         NORTHERN DISTRICT OF CALIFORNIA
                                                                        SAN JOSE DIVISION
                                     11
                                     12   LEGALFORCE RAPC WORLDWIDE, P.C.;               Case No.: 5:19-cv-1538-NC
19925 Stevens Creek Blvd. Ste. 100
   HANSRA CARDENAS LLP




                                     13                              Plaintiff,      DEFENDANT       WORLDWIDE        MAIL
    CUPERTINO, CA 95014




                                                  v.                                 SOLUTIONS INC.’S, DBA U.S. GLOBAL
                                     14
                                          ITP SERVICES; WTP; ITR REGISTER;           MAIL (erroneously sued as U.S. GLOBAL
                                     15   GLOTRADE S.R.O.; WTMR LLC;                 MAIL, INC.) EX PARTE APPLICATION
                                          PATENT & TRADEMARK RENEWAL                 FOR A PROTECTIVE ORDER TO STAY
                                     16   SERVICE, PATENT & TRADEMARK                DISCOVERY BETWEEN PLAINTIFF
                                     17   OFFICE LLC, PATENT & TRADEMARK             AND DEFENDANT WORLDWIDE MAIL
                                          BUREAU,        U.S.      TRADEMARK         SOLUTIONS INC.
                                     18   COMPLIANCE          OFFICE,   USTM
                                          CORPORATION; USA BOX, INC.;
                                     19   SINGLO-21, INC.; U.S. GLOBAL MAIL,         Date: TBD
                                     20   INC., SERVCORP WASHINGTON LLC;             Time: TBD
                                          PREMIER OFFICE CENTERS, LLC;               Place: TBD
                                     21   REGUS MANAGEMENT GROUP LLC;                Courtroom:
                                          LAWYERS’ CHOICE SUITES, INC.;
                                     22   AND STAT OFFICE SOLUTIONS, and
                                     23   DOES 1 through 1000;

                                     24                            Defendants.
                                     25
                                     26         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                     27         PLEASE TAKE NOTICE THAT pursuant to Local Rule 7-10, Defendant Worldwide
                                     28   Mail Solutions Inc. dba U.S. Global Mail (erroneously sued as U.S. Global Mail, Inc.)


                                                                                    1
                                                    DEFENDANT WORLDWIDE MAIL SOLUTIONS INC.’S EX PARTE APPLICATION
                                               Case 5:19-cv-01538-LHK Document 80 Filed 10/21/19 Page 2 of 6




                                      1   (“Defendant”), hereby applies, ex parte and pursuant to Federal Rules of Civil Procedure
                                      2   26(b) and (c), for a protective order to stay discovery between Defendant and Plaintiff
                                      3   Legalforce RAPC Worldwide, P.C. (“Plaintiff”) until the Court has ruled on Defendant’s
                                      4   Motion to Dismiss the Complaint for lack of personal jurisdiction (“Motion”).
                                      5          The Defendant’s request for ex parte relief is appropriate and necessary. On May 8,
                                      6   2019, Defendant filed its Motion to Dismiss the Complaint for lack of personal jurisdiction.
                                      7   On September 24, 2019, Plaintiff served written discovery on Defendant. Responses are due
                                      8   October 24, 2019. A settlement conference is scheduled for December 3, 2019, with the
                                      9   parties’ settlement conference statement due November 26, 2019.
                                     10          Furthermore, Defendant’s Motion is currently pending determination by this Court.
                                     11   The Motion was set for hearing on October 10, 2019, and the Court took the hearing off
                                     12   calendar stating it would rule on the papers. Defendant seeks ex parte relief, therefore, in
19925 Stevens Creek Blvd. Ste. 100
   HANSRA CARDENAS LLP




                                     13   order to avoid the substantial burden and expense related to responding to the discovery,
    CUPERTINO, CA 95014




                                     14   participating in a settlement conference, and not wanting to waive the personal jurisdiction
                                     15   defense.
                                     16
                                     17
                                     18   Dated: October 21, 2019                            HANSRA CARDENAS LLP
                                     19                                            By:       /s/ Enedina S. Cardenas
                                     20                                                      Jagdeep Hansra
                                                                                             Enedina S. Cardenas
                                     21                                                      Attorneys for Defendant Worldwide Mail
                                     22                                                      Solutions Inc., dba U.S. Global Mail
                                                                                             (erroneously sued as U.S. GLOBAL
                                     23                                                      MAIL, INC.)
                                     24
                                     25
                                     26
                                     27
                                     28


                                                                                         2
                                                     DEFENDANT WORLDWIDE MAIL SOLUTIONS INC.’S EX PARTE APPLICATION
                                                  Case 5:19-cv-01538-LHK Document 80 Filed 10/21/19 Page 3 of 6




                                      1                        MEMORANDUM OF POINTS AND AUTHORITIES
                                      2      I. INTRODUCTION
                                      3      Pursuant to Federal Rules of Civil Procedure 26(b) and (c), Defendant respectfully
                                      4   requests that the Court grant the Defendant a protective order and stay discovery between
                                      5   Plaintiff and Defendant until after the Court has ruled on Defendant’s motion to dismiss the
                                      6   complaint for lack of personal jurisdiction. Specifically, the Defendant requests a protective
                                      7   order staying discovery until a ruling on the motion is issued. The requested stay would
                                      8   apply only as between Plaintiff and Defendant.
                                      9      II. FACTS
                                     10      On May 8, 2019, Defendant filed a motion to dismiss the complaint for lack of personal
                                     11   jurisdiction.   Defendant’s Motion is currently pending determination by this Court.       The
                                     12   Motion was set for hearing on October 10, 2019. On October 7, 2019, the Court took the
19925 Stevens Creek Blvd. Ste. 100
   HANSRA CARDENAS LLP




                                     13   hearing off calendar stating it would rule on the papers.
    CUPERTINO, CA 95014




                                     14      On August 29, 2019, the Court issued an order setting a settlement conference with Judge
                                     15   Laurel Beeler for December 3, 2019. A settlement conference statement is due November 26,
                                     16   2019.
                                     17      On September 24, 2019, Plaintiff served written discovery on Defendant. Responses are
                                     18   due October 24, 2019.
                                     19      III.      ARGUMENT
                                     20      Motions for protective orders to stay discovery may be granted upon a showing of “good
                                     21   cause” to “protect a party . . . from . . . undue burden or expense.” Fed. R. Civ. P. 26(c).
                                     22   District courts have broad discretion to stay discovery in a case while a dispositive motion is
                                     23   pending and a court's decision to allow or deny discovery is reviewable only for abuse of
                                     24   discretion. Orchid Biosciences, Inc. v. St. Louis Univ., 198 F.R.D. 670, 672 (S.D. Cal. 2001)
                                     25   (citing Data Disc, Inc. v. Sys. Tech. Associates, Inc., 557 F.2d 1280 (9th Cir. 1977)); Munoz-
                                     26   Santana v. INS, 742 F.2d 561, 562 (9th Cir. 1984).
                                     27             In particular, courts frequently will stay discovery that is not needed to decide a
                                     28   pending motion. See Orchid Biosciences, 198 F.R.D. at 672 (where motion to dismiss for



                                                        DEFENDANT WORLDWIDE MAIL SOLUTIONS INC.’S EX PARTE APPLICATION
                                                Case 5:19-cv-01538-LHK Document 80 Filed 10/21/19 Page 4 of 6




                                      1   lack of personal jurisdiction was pending, court found “any discovery which seeks to reach
                                      2   the merits of this case would be unnecessary, costly and burdensome”). Courts emphasize
                                      3   certain considerations in determining whether to grant a stay of discovery, such as (1) whether
                                      4   the pending motion is “potentially dispositive of the entire case, or at least dispositive on the
                                      5   issue at which discovery is directed;” and (2) “whether the pending dispositive motion can be
                                      6   decided absent additional discovery.” See Pac. Lumber Co. v. Nat'l Union Fire Ins. Co., 220
                                      7   F.R.D. 349, 352 (N.D. Cal. 2003) (citing Church of Scientology of San Francisco v. IRS, 991
                                      8   F.2d 560, 563 (9th Cir. 1993)); Qwest Communs. Corp. v. Herakles, LLC, 2007 U.S. Dist.
                                      9   LEXIS 57757 (E.D. Cal. Aug. 7, 2007). In addition, some courts consider the “merits of the
                                     10   pending dispositive motion in order to assess the validity of the stay of discovery motion.” Qwest,
                                     11   2007 U.S. Dist. LEXIS 57757 at *6; see also, Wenger v. Monroe, 282 F.3d 1068, 1077 (9th Cir.
                                     12   Cal. 2002) (“a district court may . . . stay discovery when it is convinced that the plaintiff will be
19925 Stevens Creek Blvd. Ste. 100
   HANSRA CARDENAS LLP




                                     13   unable to state a claim for relief”) (citing Wood v. McEwen, 644 F.2d 797, 801 (9th Cir. 1981)
    CUPERTINO, CA 95014




                                     14   (citations omitted)). Analysis of each of these considerations as they relate to this case weighs
                                     15   heavily in favor of a protective order given the likelihood of Defendant prevailing on the pending
                                     16   Motion, and given the pending discovery reaches to the merits of the case, it will be unnecessary,
                                     17   costly and burdensome on an out of state Defendant.
                                     18      IV. Conclusion
                                     19          For the foregoing reasons, Defendant respectfully requests that this Court grant its ex
                                     20   parte application staying discovery against Defendant until the Court can rule on Defendant’s
                                     21   motion to dismiss for lack of personal jurisdiction.
                                     22   Dated: October 21, 2019                                HANSRA CARDENAS LLP
                                     23                                                 By:     /s/ Enedina S. Cardenas
                                     24                                                         Jagdeep Hansra
                                     25                                                         Enedina S. Cardenas
                                                                                                Attorneys for Defendant Worldwide Mail
                                     26                                                         Solutions Inc., dba U.S. Global Mail
                                                                                                (erroneously sued as U.S. GLOBAL
                                     27
                                                                                                MAIL, INC.)
                                     28



                                                       DEFENDANT WORLDWIDE MAIL SOLUTIONS INC.’S EX PARTE APPLICATION
                                                Case 5:19-cv-01538-LHK Document 80 Filed 10/21/19 Page 5 of 6




                                      1                         DECLARATION OF ENEDINA S. CARDENAS
                                      2   I, Enedina S. Cardenas, declare as follows:
                                      3          1.     I am an attorney at law duly licensed to practice before all the courts of the
                                      4   State of California and an attorney with Hansra Cardenas LLP, attorneys of record for
                                      5
                                          Defendant      Worldwide       Mail     Solutions      Inc.,   dba    U.S.    Global    Mail
                                      6
                                          (erroneously sued as U.S. GLOBAL MAIL, INC.) (“Defendant”).
                                      7
                                                 2.      The declaration is being filed in support of Defendant’s ex parte application
                                      8
                                          for a protective order to stay discovery between Plaintiff and Defendant pending a ruling on
                                      9
                                          Defendant’s motion to dismiss for lack of personal jurisdiction.
                                     10
                                                 3.     I have personal knowledge of the following facts, and if called as a witness, I
                                     11
                                          could and would competently testify thereto.        To the extent that I do not have personal
                                     12
19925 Stevens Creek Blvd. Ste. 100




                                          knowledge, I have gained such knowledge in the course and scope of my employment at
   HANSRA CARDENAS LLP




                                     13
    CUPERTINO, CA 95014




                                          Hansra Cardenas LLP by reviewing the records and documents, and speaking to employees or
                                     14
                                          agents of Hansra Cardenas LLP with knowledge.
                                     15
                                                 4.     On May 8, 2019, Defendant filed a motion to dismiss the complaint for lack of
                                     16
                                     17   personal jurisdiction. Defendant’s Motion is currently pending determination by this Court.

                                     18   The Motion was set for hearing on October 10, 2019. On October 7, 2019, the Court took the

                                     19   hearing off calendar stating it would rule on the papers.

                                     20          5.     On August 29, 2019, the Court issued an order setting a settlement conference

                                     21   with Judge Laurel Beeler for December 3, 2019. A settlement conference statement is due

                                     22   November 26, 2019.
                                     23          6.     On September 24, 2019, Plaintiff served written discovery on Defendant.
                                     24   Responses are due October 24, 2019.
                                     25   ///
                                     26   ///
                                     27   ///
                                     28



                                                      DEFENDANT WORLDWIDE MAIL SOLUTIONS INC.’S EX PARTE APPLICATION
                                               Case 5:19-cv-01538-LHK Document 80 Filed 10/21/19 Page 6 of 6




                                      1          I declare under penalty of perjury under the laws of the United States that the
                                      2   foregoing is true and correct, and that this declaration was executed on October 21, 2019, at
                                      3   Cupertino, California.
                                      4                                                            /s/ Enedina S. Cardenas
                                      5                                                            Enedina S. Cardenas
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
                                     12
19925 Stevens Creek Blvd. Ste. 100
   HANSRA CARDENAS LLP




                                     13
    CUPERTINO, CA 95014




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28



                                                     DEFENDANT WORLDWIDE MAIL SOLUTIONS INC.’S EX PARTE APPLICATION
